Citation Nr: 1535241	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 7, 1997 for the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to August 1954.  He died in April 1993.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

In her September 2011 VA Form 9, the appellant requested a personal hearing before the Board at a local VA office.  The appellant reported her address at the time.  Subsequently, in correspondence received by VA in October 2012, the appellant reported a new, different address than the address listed on the VA Form 9.  Additionally, in correspondence received by VA in May and October 2014, the appellant provided another new address, one that is different from both the address on the VA Form 9 and the address reported in the October 2012 correspondence.

In a letter sent to the appellant on March 10, 2015, VA informed her of the date, time and location for her hearing before the Board at the RO.  The record reflects that the appellant failed to report for this hearing.  Importantly, the address to which the March 2015 letter was sent was the address listed on the VA Form 9, and not either of the more recently updated addresses found on the above listed correspondence from the appellant.  Moreover, letters from VA to the appellant dated in January 2015 and February 2015, which address her request for a Board hearing generally, were returned as undeliverable.  Each were addressed to a P.O. Box, which is similar to the address the appellant listed as being hers in the above 

noted May and October 2014 correspondence, but one of the addresses was incorrect and both were addressed to the Veteran and not the appellant.  As such, it 
is not clear that the appellant was properly notified of the date, time and location of her Travel Board hearing.  She has not withdrawn the hearing request.  As such, the Board finds that a remand is required in order to schedule the appellant for a Travel Board hearing.  

In an October 2012 letter from the appellant, she indicated that she wished for AmVets to represent her in her case.  However, the only VA Form 21-22 found in the claims file for the appellant, signed and dated by the appellant in May 2010, appoints The American Legion.  As such, the appellant's representation should be clarified on remand.  

Accordingly, the case is remanded for the following action:

1.  Request clarification of the appellant's representation.

2.  Schedule the appellant for a hearing before the Board at the RO.  Notify the appellant and her representative of the date and time of the hearing.  Ensure that the notification letter is sent to the appellant's correct address.  As of the date of this Remand her most recent address is identified in the evidence of record on her October 2014 correspondence.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, return the case to the Board.

No action is required by the Veteran until she receives further notice; however, she 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

